

115 HR 1232 IH: Save America’s Science Act
U.S. House of Representatives
2017-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1232IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2017Ms. McCollum introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 44, United States Code, to require each Federal agency to maintain and preserve data
			 assets of the agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Save America’s Science Act. 2.Management and preservation of data assets by Federal agenciesChapter 31 of title 44, United States Code, is amended by adding at the end the following new section:
			
				3108.Management and preservation of data assets by Federal agencies
 (a)In generalThe head of each Federal agency shall maintain each data asset of the agency, including any data asset collected for the agency under a contract, in accordance with the program established under section 3102.
 (b)SafeguardsThe head of each Federal agency shall establish safeguards against the removal or loss of data assets and make any requirements and penalties related to such removal or loss known to officials and employees of the agency.
					(c)Unlawful removal or destruction of data assets
 (1)Federal agency notificationThe head of each Federal agency shall notify the Archivist and Congress of any actual, impending, or threatened unlawful removal, defacing, alteration, corruption, deletion, erasure, or other destruction of data assets in the custody of the agency, and, with the assistance of the Archivist, shall initiate action through the Attorney General for the recovery of data assets the head of the Federal agency knows or has reason to believe have been unlawfully removed from that agency, or from another Federal agency whose data assets have been transferred to the legal custody of that Federal agency.
 (2)Archivist notificationIn any case in which the head of a Federal agency does not initiate an action for such recovery or other redress within a reasonable period of time after being notified of any such unlawful action described in paragraph (1), or is participating in, or believed to be participating in any such unlawful action, the Archivist shall request the Attorney General to initiate such an action, and shall notify Congress when such a request has been made.
						(d)Public availability of data assets
 (1)In generalEach data asset that has been made available to the public by the head of a Federal agency shall remain available to the public.
 (2)Machine-readable data assetsEach data asset that has been made available to the public in a machine-readable format by the head of a Federal agency shall remain available to the public in a machine-readable format.
 (e)Rule of constructionNothing in this section may be construed to exclude any type of record from the requirements of this chapter.
 (f)DefinitionsIn this section: (1)DataThe term data means recorded information, regardless of form or the media on which the data is recorded.
 (2)Data assetThe term data asset means a collection of data elements or data sets that may be grouped together. (3)Machine-readable formatThe term machine-readable format means a format in which information or data can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost..
		